Citation Nr: 1123643	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran decedent had recognized service from December 1941 to February 1946 in the United States Army Forces, Far East (USAFFE).  During the period of April 10, 1942, to September 21, 1942, the Veteran was a prisoner-of-war (POW).  He was then in non-casualty status, engaged in civilian pursuits (farming), from September 1942 to June 1945.  Thereafter, he served in the Regular Philippine Army from June 1945 to February 1946.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Veteran died in September 1985, and the Veteran's widow is the appellant in this matter; she has represented herself throughout this appeal.

In August 2000, the appellant submitted a VA Form 21-534 and contended that service connection for the cause of the Veteran's death was warranted.  The claim was denied in a July 2001 rating action.  In November 2001, the appellant submitted a written statement in which she listed her "opposing views" to the RO's "denial action" for her "claim for VA DIC [Dependency and Indemnity Compensation]."  The Board construes the November 2001 statement from the appellant to be a Notice of Disagreement (NOD) as to the July 2001 rating decision.  38 C.F.R. § 20.201.  The RO did not thereafter issue a Statement of the Case, although the RO did consider additional evidence in March 2002, and thereafter sent the appellant a letter, in April 2002, informing her that no favorable action could be taken on her claim.  

As reflected in the April 2008 rating action, the RO indicated that it had reopened the claim and engaged in a de novo review of the cause of death claim.  However, because the July 2001 and April 2002 RO actions did not become final due to the appellant's submission of an NOD without any Statement of the Case (SOC) subsequently being issued, there is no need for new and material evidence; therefore the case is to be decided on the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is therefore as listed on the first page of the present decision.


FINDINGS OF FACT

1.  The Veteran recognized service from December 1941 to February 1946, in the USAFFE; the Veteran was a POW of the Japanese government from April 1942 to September 1942.

2.  The Veteran died in September 1985; his death certificate states that cor pulmonale was the immediate cause of his death and that this condition was due to bronchial asthma.

3.  At the time of his death, the Veteran had not been granted service-connection for any disability.

4.  There is no medical evidence of record demonstrating that the Veteran had any hypertensive cardiovascular disease during service, or that any such hypertensive cardiovascular disease shown post-service was causally or etiologically related to service.

5.  The underlying cause of the Veteran's death, bronchial asthma, was not caused by, or related to, his military service; bronchial asthma was not demonstrated in service or within one year of service separation.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for DIC benefits under 38 C.F.R. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 C.F.R. § 5103(a) notice in such a claim must include (1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353. 

In this case, a May 2009 notice letter informed the appellant that the Veteran had not been service-connected for any condition during his lifetime.  The appellant was also provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as well as for a service-connected disability established during a veteran's lifetime.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  This notice letter was followed by readjudication of the claim in the SOC issued in June 2009.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  The June 2009 letter from the RO contained the information required by Dingess.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, any presumption of error as to the first element of VCAA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.

Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the cause of a veteran's death.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case by way of an SOC issued in June 2009 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any timing error did not affect the essential fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the claims file.  The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

The Board notes that no medical opinion has been obtained with respect to the claim.  However, the evidence reveals that the Veteran did not have any hypertensive vascular disease during service and the competent and probative evidence does not reflect a nexus relationship between service and any cause of the Veteran's death, nor does the evidence show that any of the disorders implicated in his death were manifested within the first post-service year.  Given the absence of in-service evidence of chronic manifestations of the bronchial asthma which led to the cor pulmonale which caused the Veteran's death, the absence of identified symptomatology for decades after separation, and no competent evidence of a nexus between the Veteran's death and a service-connected disability, a remand for a VA medical opinion would unduly delay resolution of this matter.  Upon careful consideration of the foregoing, the Board concludes that the evidence currently of record is sufficient to decide the claim and a remand for an opinion is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If a veteran is a former POW and, as such, was interned or detained for not less than 30 days, certain diseases shall be service-connected if manifested to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of presumptive diseases in the law does not include bronchial asthma.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims disability compensation, omission of history or findings from clinical records made upon repatriation is not determinative of service connection, particularly if evidence of comrades in support of the incurrence of that disability during confinement is available.  Special attention will be given to any disability first reported after discharge, especially if poorly defined and not obviously of intercurrent origin.  The circumstances attendant upon the individual decedent's confinement, and the duration thereof, will be associated with pertinent medical principles in determining whether disability manifested subsequent to service is etiologically related to the POW experience.  38 C.F.R. § 3.304(e).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The Veteran died in September 1985, and the death certificate lists the immediate cause of death as cor pulmonale secondary to bronchial asthma.  No other disease was listed on the death certificate as a significant condition that contributed to the Veteran's death.  There is no indication that an autopsy was performed.

The appellant contends that the Veteran's bronchial asthma and cor pulmonale were etiologically related to disabilities he incurred while he was in service.  She maintains that he had a cardiovascular condition that is a POW presumptive disease, and that said cardiovascular disease was the cause of the Veteran's death.

Review of the Veteran's service medical treatment record reveals that there is no report of any examination that may have been conducted at the time of the Veteran's entry into service in December 1941.  On July 25, 1945, he was examined by the Philippine Army; at that time his heart and lungs were reported as normal.  The Veteran underwent a service separation examination in February 1946; no defects were claimed and radiographic examination of his lungs revealed minimal pulmonary tuberculosis in the left apex.  

Post-service, the Veteran underwent a chest X-ray in July 1948; hazily defined densities were observed in the left apex and infraclavicular region with a conclusion of moderately advanced pulmonary tuberculosis, reinfection type and activity undetermined.  A February 2001 private medical certificate states that the signing physician had treated the Veteran between January 1985 and August 1985, for generalized body weakness, pedal edema due to beriberi heart disease, a productive cough with dyspnea due to bronchial asthma and joint pain due to osteoarthritis.  

A written statement from another private physician is also of record; it is dated in June 2001.  In his June 2001 letter, the second physician stated that he had treated the Veteran from 1983 to 1985 for bronchial asthma and secondary cardiac failure.

The evidence of record also includes a February 2001 written statement signed by two gentlemen who stated that they both were incarcerated as POWS at the same camp where the Veteran was held as a POW.  The two individuals further stated that all of them were suffering from many diseases prevalent inside captivity, including malaria, beriberi heart disease, dysentery, malnutrition, asthma, pulmonary tuberculosis, ulcer, hypertension, swelling of the lower extremities and other physical deformities and psychological deformities that they could not recall.

In November 2007, a third private physician wrote a statement in which he defined cor pulmonale as being congestive heart failure resulting from raised blood pressure in the lungs and heart leading to an increased bulk of the right ventricle of the heart.  The third doctor further stated that this condition is generally caused by chronic diseases or malfunction of the lungs which can lead to heart failure such as congestive heart disease.  The third doctor opined that the Veteran's cause of death was cor pulmonale which is etiologically related to heart disease - namely, congestive heart failure.

As previously noted, in order to establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).

Additionally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board would normally first consider whether the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  However, at the time of his death, service connection was not established for any disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).

The joint statement signed by the Veteran's military comrades does not shed any light on the question of what symptoms or diseases the Veteran might have experienced while he was a POW.  The statement merely contains a general list of conditions that the POWS as a whole had without expressly indicating what conditions the Veteran had in particular.

Turning to the various statements submitted by the appellant, the Board notes that she is competent to report her observations regarding the Veteran's death, because this requires only personal knowledge which comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, determining the cause of death is not the type of medical issue as to which a lay person can provide competent evidence, because it involves questions of etiology and/or diagnosis.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Such competent, professional evidence has been provided by the terminal medical treatment records that have been obtained and associated with the claims file.  

In this case, the competent evidence of record weighs against the appellant's contentions.  The death certificate assessed the immediate cause of death as cor pulmonale secondary to bronchial asthma with no other disease listed as a significant condition that contributed to death.  The Veteran was not service-connected for bronchial asthma, hypertensive cardiovascular disease, or any other condition during his lifetime and neither the private physician statements of record nor the death certificate provides any mention of any factors relating the Veteran's death to his military service.  In this case, the Board places higher probative value on the opinion of the physician who signed the death certificate rather than the contentions of the appellant.  As a result, the Board concludes that there is no competent evidence of record establishing any etiologic relationship between the Veteran's death and any incident of his military service.  Accordingly, the Board finds that the evidence fails to demonstrate that the Veteran incurred a chronic disability in service relating to bronchial asthma or a cardiovascular disease.  

In addition, the evidence of record does not demonstrate that the Veteran incurred any such disorders until many years after service.  The available medical evidence does not show bronchial asthma or any cardiovascular illnesses during the Veteran's military service.  The evidence of record indicates that the Veteran was being treated for asthma and a heart condition as of 1983, more than 35 years after his discharge from service.  There is no earlier evidence of record.  The Board emphasizes the multi-year gap between discharge from active duty service and the diagnoses for each of these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Given the absence of a diagnosis and treatment for the Veteran's bronchial asthma and secondary cardiovascular problems for many years after service, the evidence is against a finding that any of the disorders listed on the death certificate are related to active duty based on continuity of symptomatology.  

Moreover, the Board finds that the weight of the competent evidence does not otherwise attribute the Veteran's death, or any condition listed on the Veteran's death certificate, to service.  There is no clinical evidence of record intimating in any way that the cause of the Veteran's death was some pathology that was related to some aspect of his military service, including his experiences as a POW.  

Bronchial asthma is not among the diseases for which there is a presumption of service connection for former POWs.  See 38 C.F.R. §§ 3.307, 3.309(c).  The Board notes that, although beriberi is among those diseases for which there is a presumption of service connection for former POWs, there is no indication from the record that beriberi caused or contributed to the Veteran's death.  See id.  Furthermore, none of these diseases was found at the 1946 separation examination or listed on the death certificate.  The Board notes that the February 2001 physician statement indicated that he had treated the Veteran for beriberi heart disease, but again, beriberi was not reported on the Veteran's separation examination report.  Furthermore, the February 2001 statement does not point to service as the origin of the alleged beriberi disease, and the preponderance of the competent medical evidence indicates that the Veteran had congestive heart failure that was secondary to his bronchial asthma as opposed to beriberi heart disease.

The Board has also considered the appellant's statements asserting a nexus between the Veteran's death and his recognized service.  The Board reiterates that the appellant is competent to report her own observations as a layperson, but the cause of the Veteran's death is not the type of issue as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

No available medical evidence shows that the Veteran suffered from either bronchial asthma or a cardiovascular disease during service.  In addition, no competent medical evidence has been submitted to demonstrate that the Veteran was diagnosed with or treated for bronchial asthma within one year of his discharge from service in 1946, or for any cardiovascular disease other than the cor pulmonale which has been etiologically related to his non-service connected bronchia asthma.  No medical opinion or other professional evidence that relates the Veteran's death from cor pulmonale due to bronchial asthma to service or any incident of service has been presented.  Accordingly, the Board attaches greater probative weight to the clinical findings than to the appellant's written statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In light of the discussion above, the Board finds that the evidence is not at least in relative equipoise, and the benefit-of-the-doubt rule does not apply.  Because the weight of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, the Board is unable to grant the benefits sought.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

There can be no doubt from review of the record that the decedent rendered honorable and faithful service for which the Board is grateful, and that the appellant is sincere in her belief that her husband's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the benefit sought may be granted.  


ORDER

Service connection for the cause of the Veteran's death is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


